CLOPTON, J.
The evidence does not show by what authority the guide, or index-board, for the injury or removal of which the defendant was indicted and convicted, was erected. The overseer testified, that the road was a new road, and that he Would have placed an index-board at the same place, but for the fact that the one in question was already there. It is contended, that to deface, injure or destroy an index-board, not shown to have been erected by public authority, is not a violation of the statute. It is true, section 1414 of Code, 1886, makes it the duty of overseers of public roads, when the road forks, or turns out, or crosses another public road, to erect within the same index-boards with proper directions. The design of the statute was, to secure the erection of such boards at public expense, for the convenience and guidance of the travelling public. It was not intended to require the overseer to remove one already erected, though by private citizens, and put another in its place. The language of section 4122, under which defendant was indicted, is general and comprehensive — “ willfully to deface, injure or destroy any mile-post, index-board, bridge or causeway.” If private citizens should build a cause-way, which the overseer of the road had failed to do from neglect of duty, or want of time, it would not be seriously contended, that to willfully destroy such cause-way was not the offense denounced by the statute. It is immaterial to defendant by what authority the index-board was erected. If erected by private individuals, for the convenience and guidance of the public, and devoted to the public use, and permitted to remain for that purpose by the overseer of the road, it is within the protection of the law.
Affirmed.